—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered May 11, 1993, convicting him of assault in the second degree, and resisting arrest, upon a jury verdict, and imposing sentence.
*534Ordered that the judgment is affirmed.
Under the circumstances of this case, the trial court did not improvidently exercise its discretion in discharging a sworn juror and replacing her with an alternate juror based upon the finding that accommodating the sworn juror’s scheduling difficulties would have unduly delayed and interfered with the continuation of the trial (see, CPL 270.35). The record reflects that the trial court made a reasonably thorough inquiry into whether discharge of the sworn juror was necessary, and the decision was delayed until it became apparent that the trial could not be concluded without substitution of that juror (see, People v Page, 72 NY2d 69, 73).
The defendant’s remaining contentions, including those raispd in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Bracken, J. P., Thompson, Goldstein and Lerner, JJ., concur.